                              Case 20-11413-KBO            Doc 142       Filed 06/19/20         Page 1 of 1
                                              UNITED STATES BANKRUPTCY COURT
                                               FOR THE DISTRICT OF DELAWARE



  IN RE:                                                             §                            CASE NO.          20-11413
  LVI INTERMEDIATE HOLDINGS, INC.                                    §

  DEBTORS(S),                                                        §                             CHAPTER 11

                                           NOTICE OF APPEARANCE AND REQUEST
                                          FOR SERVICE OF NOTICES AND PLEADINGS

    PLEASE TAKE NOTICE that the undersigned hereby enters an appearance on behalf of:

    HARRIS COUNTY

 secured creditor(s) in the above-referenced proceedings. The undersigned hereby requests notice and copies of all motions notices,

 reports, briefs, applications, adversary proceedings, proposed orders, confirmed copies of orders, any proposed disclosure statement

 or plan of reorganization that has been filed with the court, any other documents or instruments filed in the above-referenced

 proceedings and any other matter in which notice is required pursuant to 11 U.S.C. Sec. 1109(b) and Bankruptcy Rules 2002(a) and

 (b), 3017(a), and 9013 of the Federal Rules of Bankruptcy Procedure.

    Copies should be mailed to the secured creditor(s) in care of the undersigned at the address set forth below.

                                                         Certificate of Service

I do hereby certify that on    19 day of         June      ,2020, a copy of the above and foregoing has been this date served

electronically or mailed to the parties listed below:

    G DAVID DEAN                                   US TRUSTEE (DELAWARE)
    COLE SCHOTZ P.C.                               844 KING STREET, RM 2207
    500 DELAWARE AVENUE SUITE 1410                 LOCK BOX #35
    WILMINGTON, DE 19801                           WILMINGTON, DE 19899-0035

                                                        LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
                                                        PO Box 3064
                                                        HOUSTON, TX 77253-3064
                                                        Telephone: (713) 844-3400
                                                        Facsimile: (713) 844-3503
                                                        Email:      houston_bankruptcy@publicans.com


                                                         By:     /s/ John P. Dillman
                                                               John P. Dillman
                                                               SBN: 05874400 TX
